Title: Return of the American Forces in New Jersey, 15 March 1777
From: Washington, George
To: 

 

[15 Mar. 1777]

Return of Continental Troops under the command of his Excellency General Washington at the different Posts in the State of New Jersey. 15th March 1777.

          
            Posts
            Regiments
            Rank & File fit for duty
          
          
            Morris Town
            Parts of pennsylvania Regts
            46
          
          
            Bound Brook
            8th pennsylva
            342
          
          
            Princetown
            Capt Yates from Maryland
            49
          
          
            
            1 Compy Colo. Martin’s Jersey
            35
          
          
            
            Colo. Shreves
            200
          
          
            Chatham
            Colo. Wards to serve to 15th May
            235
          
          
            
            Pennsa Rifle
            25
          
          
            Rariton
            Wyoming Men
            99
          
          
            Westfeild
            3d pennsylva
            28
          
          
            
            1st Jersey
            94
          
          
            
            4th do
            157
          
          
            
            12th pennsylva
            162
          
          
            Spank Town
            1st pennsylva
            171
          
          
            
            German Batt.
            125
          
          
            Whippany
            1st 3d 4th 5th 6th 9th Virginia
            74 well
          
          
            
            
            571 innoculad    645
          
          
            Different posts
            Colo. proctors Artillery
            130
          
          
            
            
            2543
          
        
Return of Militia at the different Posts in Jersey 15th March 1777.

          
            Posts
            Corps
            Time to wh. they are engaged
            Rank & File
          
          
            Quibble Town
            Rumsey’s Maryd
            1st April
            177
          
          
            
            Morgans Virga
            do
            47
          
          
            
            Geo. Scott’s
            do
            63
          
          
            
            Jas. Scott’s
            do
            32
          
          
            Rariton
            Jersey Militia
            do
            423
          
          
            Westfeild
            Ditto
            do
            234
          
          
            
            
            
            976
          
        
There are besides the above, three or four hundred Jersey and other Militia whose time expires about the 28th March.
